internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a plr-109865-01 date date legend taxpayer partnership dollar_figurex dollar_figurey dear this is in reply to the private_letter_ruling request in which the taxpayer requests an extension of time to make an election under sec_108 of the internal_revenue_code specifically the taxpayer has requested an extension of time to make an election under sec_108 and sec_1 c -1 of the income_tax regulations to reduce the basis of depreciable_property and to exclude income resulting from the discharge of qualified_real_property_business_indebtedness facts partnership is a limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer is an s_corporation and is a partner in partnership partnership realized dollar_figurex cancellation_of_indebtedness_income and dollar_figurey was allocated to taxpayer taxpayer filed its form_1120s by the due_date for the year in which the cancellation_of_indebtedness_income should have been reported partnership’s accountant delivered the schedule_k-1 to taxpayer after taxpayer had already filed its income_tax return for the year in which the cancellation_of_indebtedness_income should have been reported therefore taxpayer failed to include the cancellation_of_indebtedness_income and failed to make the election on form_982 however taxpayer filed its return consistent with having made the election if the late election is granted then the only change to taxpayer’s return will be the attachment of form_982 applicable law sec_108 provides that gross_income does not include any amount includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides that the taxpayer must make an election in order to take advantage of the exclusion provided by sec_108 plr-109865-01 sec_108 provides that in the case of a partnership sec_108 and sec_108 shall be applied at the partner level sec_1 c -1 b provides that the election available under sec_108 must be made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is to be made on a completed form_982 sec_301_9100-3 of the procedure and administration regulations provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 states that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election plr-109865-01 had been timely made taking into account the time_value_of_money analysis taxpayer requested relief before the failure to make the election was discovered by the service therefore taxpayer is deemed to have acted reasonably and in good_faith under sec_301_9100-3 in addition based on the facts as represented we have determined that sec_301_9100-3 does not apply furthermore based on the facts as represented we have determined that the interests of the government will not be prejudiced by the granting of relief conclusion based solely on the facts as represented and the applicable law we conclude that the request for relief under sec_301_9100-3 should be granted accordingly taxpayer is granted an extension of time of days from the date of this letter to file an amended_return making the election under sec_108 the election is to be made on form_982 caveats while this office has not verified any of the material submitted or facts assumed in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter thus no opinion is expressed or implied on whether the income at issue is cancellation_of_indebtedness_income or whether it is excludable from gross_income under sec_108 a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directly only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
